Exhibit 10.9 BANK OF COMMERCE HOLDINGS RESTRICTED STOCK AGREEMENT THIS RESTRICTED STOCK AGREEMENT (“Agreement”) is entered into by and between Bank of Commerce Holdings (“Company”) and [INSERT] (“Grantee”). 1. Basic Terms of Award Number of Shares of Restricted Stock Subject to the Award: [INSERT] Fair Market Value on Date of Award of Shares of Restricted Stock [INSERT] Amount Required to be Paid for Shares of Restricted Stock: Date of Award: [INSERT] 2. Company hereby awards to Grantee the number of shares of Restricted Stock described above (“Award”). 3. The Award is made under the Bank of Commerce Holdings 2010 Equity Incentive Plan (the “Plan”), a copy of which has been provided to Grantee. The terms and conditions of the Plan are hereby incorporated into this Agreement by this reference. In the event of a conflict between the terms and conditions of the Plan and the terms and conditions of this Agreement, the former shall govern. Capitalized terms used in this Agreement that are not defined herein shall have the meaning given to such terms in the Plan. 4. Vesting Schedule Except as otherwise provided in the Plan, shares of Restricted Stock subject to this Award shall be forfeited to Company without payment of any kind to Grantee immediately after Grantee fails to maintain Continuous Status as an Employee, to the extent such shares are not then Vested in accordance with the following vesting scheduled: 1 If Grantee is an Employee of the Company without interruption from the Date of Award until each anniversary date of the Date of Award, then the Restricted Stock shall Vest with respect to the following percent of the number of shares of Common Stock subject to the Award: Anniversary (Vesting) Date Percentage of Award Vested* [INSERT] [INSERT]% [INSERT] [INSERT]% [INSERT] [INSERT]% [INSERT] [INSERT]% [INSERT] [INSERT]% * Vested shares issued shall be rounded up in each case to the nearest whole number; provided, however, that in no event shall Grantee have the right to receive hereunder, over the entire vesting period, more than the total number of shares of Common Stock subject to the Award. 5. Grantee shall have all of the rights of a shareholder with respect to vested shares of Restricted Stock subject to this Award. Grantee shall have no rights of a shareholder with respect to unvested shares of Restricted Stock subject to this Award. 6. Shares of Restricted Stock subject to this Award may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner, other than by will or by the laws of descent or distribution, prior to the time such shares Vest. 7. Shares of Restricted Stock subject to this Award shall not be issued, unless the issuance and delivery of such shares shall comply with all relevant provisions of law, including, without limitation, all securities laws, rules and regulations, and the requirements of any stock exchange upon which the Restricted Stock may then be listed. Issuance of shares of Restricted Stock is further subject to the approval of counsel for Company with respect to such compliance. 8. Company, in its sole discretion, may take any actions reasonably believed by it to be required to comply with any local, state, or federal tax laws relating to the reporting or withholding of taxes attributable to the issuance of Restricted Stock subject to this Award, including, but not limited to, (i) withholding, or causing to be withheld, from any form of compensation or other amount due Grantee any amount required to be withheld under applicable tax laws, or (ii) requiring Grantee to make arrangements satisfactory to Company (including, without limitation, paying amounts) to satisfy any tax obligations, as a condition to recognizing any rights of Grantee under the Award. 9. Grantee acknowledges that he/she understands the following: a. Under Section 83(a) of the U.S. Internal Revenue Code of 1986, as amended (the “Code
